Paterson, J., concurring.
I concur, but express no opinion upon the question as to the proper remedy. *345Section 850, Code Civil Procedure, provides that “when all parties served with process shall have appeared .... the justice must fix a day for the trial of said cause, and notify the plaintiff and the defendants who have appeared thereof.” If this requirement be jurisdictional, and the time for appeal elapsed before defendant had notice that the case had been set for trial, a trial had and judgment entered against him, it would seem to be a harsh rule which would preclude him from showing upon certiorari that he had never had any notice of the trial; because it must be remembered the justice is not required to enter in his docket any minute of the service of notice of the time of trial, nor is he required to file any proof of such service (section 911, Code Civ. Proe.), and there is nothing in the record, therefore, to show that judgment has been entered against the defendant without a hearing or notice of hearing.